ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 17, 1968 (216 So.2d 484) affirming the summary judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 17, 1969, 230 So.2d 6, and mandate dated January 19, 1970 quashed this court’s judgment of affirmance.
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on January 6, 1969 is withdrawn, the opinion and judgment of this court filed December 17, 1968, 216 So.2d 484, is vacated, the said opinion and judgment of this court and the summary judgment of the Circuit Court appealed from is reversed and the cause is remanded to that court for proceedings in accordance with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the Circuit Court (Rule 3.16(b) F.A.R., 32 F.S.A.